DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 10,497,595).

Regarding claim 9, Kobayashi teaches an overhead transport vehicle capable of traveling along a track and convey a container in a suspended state, the container including a removable lid, the overhead transport vehicle, see figure 1, comprising:
a gripper, 13, to grip the container with the lid oriented in a width direction crossing a traveling direction;
a pair of frames, 15 and 16, at front and back in the traveling direction relative to the gripper; and
a first lid drop-preventing member, 17, pivotable along a horizontal plane about a pivot shaft in a vertical direction, between an advanced position in front of the lid and a retracted position at a position retracted from the front of the lid, see figure 7.

movement of the second lid drop-preventing member to the advanced position and the retracted position is interlocked with movement of the first lid drop-preventing member to the advanced position and the retracted position, see figures 1 and 7 and column 9, lines 50+.

Allowable Subject Matter
Claims 12-14, 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After an extensive search of the prior art the Kobayashi reference was found to be the only reference which teaches a first lip drop-preventing member pivotable along a horizontal plane about a vertical pivot shaft, as claimed.  As such, the Kobayashi reference is the best prior art.  The reference does not teach the specific features claimed in claims 12-14 and 16-22 and there is no reasons to modify the prior art to teach the claimed subject matter.  As such, claims are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



15 January 2021